JEAN E. WILLIAMS
Deputy Assistant Attorney General
Environment and Natural Resources Division
United States Department of Justice

Erika Norman, CA Bar # 268425
Trial Attorney
Natural Resources Section
4 Constitution Square
150 M Street, NE, Suite 2.900
Washington, DC 20002
Phone: (202) 305-0475
Fax: (202) 305-0506
Erika.Norman@usdoj.gov

Attorneys for all Defendants

                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF ALASKA

SOUTHEAST ALASKA CONSERVATION                     )
COUNCIL; ALASKA RAINFOREST                        )
DEFENDERS; CENTER FOR BIOLOGICAL                  ) Case No. 1:19-cv-00006-SLG
DIVERSITY; SIERRA CLUB; DEFENDERS                 )
OF WILDLIFE; ALASKA WILDERNESS                    )
LEAGUE; NATIONAL AUDUBON                          )
SOCIETY; and NATURAL RESOURCES                    )
DEFENSE COUNCIL,                                  )
       Plaintiffs,                                )
                                                  )
       v.                                         )
UNITED STATES FOREST SERVICE;                     )
UNITED STATES DEPARTMENT OF                       )
AGRICULTURE; DAVID SCHMID, in his                 )
official capacity as United States Forest Service )
Region 10 Regional Forester; and EARL             )
STEWART, in his official capacity as              )
Supervisor for the Tongass National Forest,       )
                                                  )
       Defendants                                 )
       NOTICE REGARDING DEFENDANTS’ INTENTION TO SEEK A BOND
                          UNDER RULE 65(c)




        Case 1:19-cv-00006-SLG Document 28 Filed 09/27/19 Page 1 of 2
       Pursuant to the Court’s Order Granting Motion for Preliminary Injunction, ECF

No. 27, Defendants hereby notify the Court that they do not seek a bond under Federal

Rule of Civil Procedure Rule 65(c).



Dated: September 27, 2019


                                                JEAN E. WILLIAMS
                                                Deputy Assistant Attorney General
                                                U.S. Department of Justice

                                                /s/ Erika Norman      _______________
                                                ERIKA NORMAN
                                                Trial Attorney
                                                Natural Resources Section
                                                4 Constitution Square
                                                150 M Street, NE, Suite 2.900
                                                Washington, DC 20002
                                                Phone: (202) 305-0475
                                                Fax: (202) 305-0506
                                                erika.norman@usdoj.gov

                                                Counsel for Federal Defendants




SEACC, et al. v. U.S. Forest Service, et al.,                                           1
1:19-cv-00006-SLG

         Case 1:19-cv-00006-SLG Document 28 Filed 09/27/19 Page 2 of 2
